PER CURIAM.
This cause is before us upon petition for a writ of mandamus. Petitioner seeks reconsideration of his presumptive parole release date.
Section 947.173, Fla.Stat., provides for administrative review, upon request within 60 days, of presumptive parole release date determinations. However, it does not appear that petitioner timely requested such review. Petitioner’s apparent failure to avail himself of this administrative remedy precludes mandamus relief. See State ex rel. Boulevard Mortgage Co. v. Thompson, 113 Fla. 419, 151 So. 704 (Fla.1933).
Accordingly, the petition is denied.
MILLS, C. J., and LARRY G. SMITH and WENTWORTH, JJ., concur.